Title: To Thomas Jefferson from Luther Martin, 14 January 1798
From: Martin, Luther
To: Jefferson, Thomas


          
            Sir,
            Baltimore, 14th January, 1798.
          
          I have in my last indisputably proved that Col. Cresap was not concerned in the death of Logan’s family, since it is admitted that they were killed on some part of the waters of the Ohio, on the west side of the Alleghany Mountains, and not until the spring of the year 1774: whereas Colonel Cresap never was on the western side of those mountains after the summer of 1773.
          I now proceed to prove from the different facts I have stated in the sketch of his life, that Col. Cresap was not considered infamous for his murders of the inoffensive Indians; and that he ought not to have been so reputed.
          In my letter to Mr. Fennell, I have said “he was a man of most undaunted bravery;” were these letters designed to circulate no farther than Col. Cresap was, or than I am personally known, I would not here introduce the testimony of two of his most respectable cotemporaries, in support of this my assertion.—I have before me a certificate dated the 31st of August, in the year 1747, in the hand writing of the Honorable Daniel Dulany, Esqr. signed by him, and the Hon. Benjamin Tasker, Esqr. both of the Province of Maryland, wherein they certify, “that they had been many years acquainted with Col. Thomas Cresap, that he Mr. Dulany had dealt considerably with him, and found him to be an honest and fair man:” They add, “which is his general character, except among some few Pennsylvanians, who have treated him with great cruelty, and in view of causing him to be disliked by others, have aspersed him; and that he is a man of unquestionable resolution, will not, we believe, be denied by his worst enemies, as the proofs he has given of it are too notorious to be contradicted.”
          That a man truly brave will not be guilty of perfidious, treacherous  murder, though generally true, I will admit is not absolutely conclusive; but I assert even that general presumption ought to be admitted sufficient evidence to [repel] a charge of infamy on account of murder, which charge is totally unsupported by testimony; and the author of which, when called on for proof, shrinks from the undertaking.
          But I rest not here; I have shewn that, before the year 1732, Col. Cresap was settled on the northern frontiers of Maryland, in the immediate vicinity of the Indians; every motive of personal safety and personal interest must have most forcibly influenced him to keep fair with them, and to conciliate and preserve their affection; and as, while there, he for several years had a cruel enemy in the Pennsylvania settlers, it furnished an additional motive for his avoiding every thing which might excite the resentment of the Indians. Can then even prejudice itself believe that on the contrary he was during that time perfidiously and wantonly murdering those Indians?
          Again, I have shewn that in the year 1742, the executive of Maryland had in contemplation to send Col. Cresap with their commissioners to a treaty to be held with the Six Nations, and their dependencies: would that executive have even thought of promoting the interest of that province by sending to the treaty a man stained with the blood of the individuals of some of those nations, and infamous for the many murders he had committed upon them?
          Conrod Wieser was anxious to prevent Colonel Cresap’s attendance. No man was better acquainted with the affairs of the Six Nations and their dependencies than Conrod Wieser. He was for a great length of time their interpreter, and possessed their confidence.
          He was also in the confidence and interest of the government of Pennsylvania. Colonel Cresap was known to be warmly devoted to the government of Maryland, and was irritated against, and extremely obnoxious to that of Pennsylvania.
          To this we may naturally attribute Conrod’s solicitude to prevent Colonel Cresap’s attendance at the treaty, or any other event which might be likely to give him consequence with the Six Nations.
          But his objection to him did not arise from his having been guilty of murdering the Indians, or his being disapproved for any acts of violence inflicted upon them;—No, he trumps up as an excuse for his objection, that they were displeased with him for wanting to buy lands from their warriors—and that this was a mere pretext fabricated for the purpose I am well satisfied.
          We have already seen that Colonel Cresap even before the year 1743, had obtained grants from the province of Maryland on the north branch of Potowmack, at Old Town. At the time when he first had in view the  securing those lands, they were occupied by the Indians: Before he applied to the government of Maryland for a grant, he thought it prudent first to procure the approbation of the Indians in that neighborhood, and for that purpose contracted with certain of their warriors; this he did to avoid giving them offence, as at that time the line of cession between them and the province of Maryland was in dispute. And I have shewn that more that two years after, when at the treaty held at Lancaster in the year 1744–5, they ascertained that line; they so fixed it as only just to include that very settlement of their brother Cresap, which he had so purchased from their warriors. This, I believe, was the purchase to which Conrad Wieser alluded; it is, I believe, the only one he had made or attempted before that time to have made from them, but which I am satisfied was not offensive to the Six Nations or any of them, or complained of by them, as I can find no trace of such complaint.
          Had Colonel Cresap before that period, been guilty of murders committed upon the Indians; had he been reputed infamous for these murders, no man would have been more likely to have known that fact than Conrod Wieser; nor can it be doubted he would have assigned that, which would have been so much better a cause why Colonel Cresap was an improper person to accompany the Maryland commissioners to the treaty.
          I therefore infer, that at the period of 1742, Colonel Cresap was not reputed infamous for the many murders committed upon the inoffensive Indians; and that he did not then merit to be so reputed.
          Again, in the year 1751 a party of indians belonging to the six nations complained to the governor of Maryland that their brother Cresap, seemed angry with them, and was not disposed to give them victuals enough; but I have examined the archives of Maryland, and can find no complaint or insinuation made by the indians of his having committed any acts of violence whatever against them or any of them.
          Is it to be presumed that the governor of Virginia should have shewn that respect for and confidence in, or that the government of Maryland should have bestowed, from the year 1739 to the year 1775, so many respectable appointments upon—a man who was infamous for the many murders he had committed, if they had known that fact; Were they not as likely to have knowledge of that fact as you were? If they were ignorant, how came you by your information?
          I have not heard that you ever pretended a belief in inspiration; you will not, I presume, insinuate you received it from that source; of those murders you could not know from your own personal knowledge: If then you derive your information from any other evidence, while I aver its falsity I again call on you to produce it.
          
          But I proceed; between the beginning of the year 1748 and end of the year 1749, a considerable number of the most respectable gentlemen in Virginia and Maryland formed a connexion with col. Cresap to embark in important engagements for acquiring western lands, then occupied by the indians, and for carrying on an extensive trade with the indian nations: to effect either of which objects, their good will and friendship were essentially necessary. If these gentlemen had had an idea that col. Cresap had been concerned in cruel murders committed on the indians; if these gentlemen had known that he was reputed infamous on account of such murders, would not he have been the last man with whom they would have thought of entering into such a connexion?
          In fine, from the earliest period of col. Cresap’s life, after he first settled in Maryland, ’till he ceased being actively engaged in business, all his pursuits, as far as they related to his private emolument and the interest of his family, were of that nature as in a peculiar manner to require that he should be on good terms with the indians, and to excite his solicitude for their friendship.
          A further argument to prove the falsity of your charge may be drawn from that character which you, sir, have given of the indians. You say that either education or nature “has made the point of honor with the indians consist in the destruction of an enemy by stratagem, and in the preservation of his own person freed from injury;” you also say “they are as bitter and determined in their resentments, as they are sincere in their friendships, and often pursue their enemies several hundred miles through the woods, surmounting every difficulty to be revenged”
          If then col. Cresap had been guilty of so many murders, how came it, that there were no indians inspired with a spirit of resentment on the occasion? How came it, that all the friends and relations of these thus murdered were so entirely lost to that their “point of honor” when so few stratagems would have been requisite, and the preservation of their persons so probable? How came it, that when for so long a life he was living in their vicinity, where to have wreaked their vengeance upon him, they would have had so small a distance to go, and so few difficulties to surmount, he lived safe from that spirit of revenge; and after so very protracted an old age died in his bed?
          How, I ask, shall all these things be accounted for, since even we, who are yet weak enough to believe in a Providence, have never supposed the infamous murderer to be the object of its particular favour and protection!
          One observation more I shall make to shew the falsity of the charge, and shall for that purpose here introduce a name, which by you, sir, and many of your warmest friends, I am inclined to think, will, and I am  sure, ought to be received with respect, that of the deceased col. George Mason.
          In a letter written by him to Col. Cresap, dated the 12th of March 1783, after he had been acquainted with him near forty years, he concludes with this paragraph “Capt. B. tells me you have some thoughts of paying me a visit next summer, which gave me great pleasure, as I can with great sincerity assure you there are few men in the world, whom I should rejoice more to see than Col. Cresap.”
          Those, sir, who knew the late Col. George Mason, will not easily believe he would have so written to a man, who he supposed to be infamous for murder,—or infamous for any other cause.
          I here rest the defence of Col. Thomas Cresap.
          In my next I shall proceed to examine the charges, as they relate to his youngest son, the late Michael Cresap, Esq. who, if any of the name of Cresap, were really meant to be implicated in the charge of killing Logan’s family, was the person so meant. This I infer from my knowledge that he alone of that name was on the western side of the Alleghany mountains at the time of that event.
          I have said, “if any of that name were really meant to be implicated,” because I have no reason to believe, that either of the name was ever thought to be concerned in the death of any individual of Logan’s family, before you wrote your notes upon Virginia.
          My own ideas are these;—that in your controversy with the celebrated Buffon, being anxious to support the reputation of your American savage, and having some where picked up the fictitious speech of Logan, you thought it might be made useful;—that to increase its celebrity, you introduced into it the name of Col. Cresap, a name well known in America, and partially in Europe;—and particularly known, as connected with the wars, which had taken place between the colonists and the indians;—and as to the story;—that you exercised that ingenuity, which I know you to possess, to form one that might suit the speech.
          For the entertaining and avowal of these ideas, I shall hold myself perfectly free from censure, until you shall think proper to shew them incorrect.
          I must now, sir, attend to other duties and remain, as heretofore, with due respect.
          Your very obedient servant.
          
            Luther Martin
          
        